UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2434


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

$2,280.00 IN UNITED STATES CURRENCY,

                Defendant,

          and

JOHN HARVEY GODDARD, SR.,

                Claimant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.   John Preston Bailey,
Chief District Judge. (5:13-cv-00017-JPB)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Harvey Goddard, Sr., Appellant Pro Se.  John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Harvey Goddard, Sr., appeals the district court’s

order denying his motion for reconsideration of a forfeiture

judgment.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. $2,280.00 in U.S. Currency,

No.   5:13-cv-00017-JPB    (N.D.W.    Va.   Nov.   5,     2013).    We   grant

Goddard’s motion to proceed in forma pauperis on appeal.                    We

dispense    with    oral   argument   because      the    facts    and   legal

contentions   are   adequately   presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2